Exhibit 23.2 Consent of Independent Registered Public Account CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements on Form S-8 (No.333-85206), (No.33-32095), (No.33-58538), (No.33-32096), (No.33-87976) and (No.333-135452) of Northeast Bancorp of our report dated August11, 2006, relating to our audit of the consolidated financial statements forthe year ended June30, 2006 of Northeast Bancorp and Subsidiaries, which appears in the Annual Report on Form 10-K of Northeast Bancorp and Subsidiaries for the year ended June30, /s/ Baker Newman & Noyes Portland, Maine Limited Liability Company September 26, 2008
